Order, Supreme Court, New York County (William A. Wetzel, J), entered on or about January 22, 2007, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application in light of defendant’s role as a leader of an extensive and violent drug trafficking enterprise (see People v Arana, 45 AD3d 311 [2007], lv dismissed 9 NY3d 1031 [2008]). The record does not support defendant’s arguments that the court failed to appreciate the proper standard for determining his application, or that it based its decision on a misunderstanding of the length of defendant’s present sentence. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.